Exhibit 10.1
 


Dated 1st February, 2007


















(1) AUTO DATA NETWORK INC


(2) AFTERSOFT GROUP, INC














________________________________


SHARE SALE AGREEMENT
relating to DEALER SOFTWARE AND SERVICES LIMITED
________________________________










1

--------------------------------------------------------------------------------








SHARE SALE AGREEMENT




Date:   1ST February, 2007




Parties:


1.
AUTO DATA NETWORK INC, a corporation incorporated under the laws of the State of
Delaware whose office is at 712 Fifth Avenue, New York, NY, 10019, on behalf of
the shareholders of Dealer Software and Services Limited (the “Vendors”); and



2.
AFTERSOFT GROUP, INC, a corporation incorporated under the laws of the state of
Delaware, USA whose office is at Savannah House, 11-12 Charles II Street,
London, UK SW1Y 4QU (the “Purchaser”).

 
Operative provisions:


1. Interpretation
 
In this Agreement the following words and expressions have the following
meanings:
 
"Agreed Form" means the form agreed between the parties on or prior to the date
of this Agreement and initialled for the purpose of identification by the
respective parties;


"Business Day" means a day (other than a Saturday or a Sunday) on which banks
generally are open for business in London;


"CA" means the Companies Act 1985;


"Companies Acts" means the CA, the former Companies Acts (within the meaning of
CAs 735 (1) and the Companies Act 1989;


"Company" means DEALER SOFTWARE AND SERVICES LIMITED fka Orbit Data and Services
Limited, Company No 03859570;


“Completion” means the taking by each Party of the action to be taken by that
Party pursuant to Clause 5;


"Completion Date" means a day on or before 5 business days from the date hereof;


“Consideration Shares” means 16,750,000 shares of common stock in the Purchaser;


“Disclosure Documents” the bundle of documents initialled on behalf of the
Vendors and the Purchaser for the purposes of identification and delivered with
the letter referred to in the definition of “Disclosure Letter”;


"Disclosure Letter" means the letter of even date herewith from the Vendors to
the Purchaser specifying exceptions to the Warranties and the Disclosure
Documents;


2

--------------------------------------------------------------------------------


"Encumbrance" means any (other than by virtue of this Agreement) interest or
equity of any person (including any right to acquire, option or right of
pre-emption) or any mortgage, charge, pledge, lien, assignment, hypothecation,
security interest, title retention or any other security agreement or
arrangement;


"FA" means a Finance Act;


"ICTA" means the Income and Corporation Taxes Act 1988;


"Intellectual Property" means any patent, patent application, know-how, trade
mark, trade mark application, trade name, registered design, copyright or other
similar industrial or commercial right;


"Service Agreements" means the employment agreements, if any, between each of
the Vendors and the Company to be entered into on Completion;


"Shares" means the entire issued share capital in the Company as set out in
Schedule 1;


"subsidiary" shall have the meaning assigned to it in CA s. 736;


"Taxation" means all forms of taxation, duties, imposts and levies whatsoever,
and wherever or whenever imposed;
 
"Warranties" means the warranties and representations by the Vendors in Clause 6
and Schedule 2;



1.2
All references in his Agreement to a statutory provision shall be construed as
including references to:




 
1.2.1
any statutory modification, consolidation or re-enactment (whether before or
after the date of this Agreement) for the time being in force;




 
1.2.2
all statutory instruments or orders made pursuant to a statutory provision; and




 
1.2.3
any statutory provisions of which a statutory provision is a consolidation,
re-enactment or modification.




 
1.3
Any reference in this Agreement to the Vendors includes their respective
personal representatives.



3

--------------------------------------------------------------------------------



 
1.4
A reference in this Agreement to SSAP shall be a reference to a statement of
standard accounting practice adopted by the Accounting Standards Board Limited.




 
1.5
Clause headings in this Agreement are for ease of reference only and do not
affect the construction of any provision.

 
2 Agreement for sale


Subject to the terms and conditions of this Agreement the Vendors shall sell or
procure the sale with full title guarantee and the Purchaser shall purchase the
Shares, free from all liens, charges and encumbrances and with all rights
attaching to them, with effect from the Completion Date.
 
3 Purchase consideration


3.1 The purchase consideration for the Shares shall be:
 

 
3.1.1
the issue by the Purchaser to the Vendors within twenty-eight days after the
Completion Date of the Consideration Shares.



3.2 The Consideration Shares shall be fully paid, non assessable shares of
common stock of the Purchaser and shall rank pari passu with all other common
stock of the Purchaser in issue at the date of issue of the Consideration Shares
save as regards any dividend declared or paid by reference to a record date
which is prior to such issue date.


3.3 Each of the Vendors severally agrees with the Purchaser:



 
3.2.1
that the Vendors will not dispose of any of his Consideration Shares other than
in accordance with SEC Regulations and any other laws and regulations applicable
to the trading of such shares.



4 Completion


4.1 Completion shall take place at the offices of the Purchaser on the
Completion Date.


4.2 At Completion the Vendors shall deliver to the Purchaser:



 
4.2.1
duly completed and signed transfers in favour of the Purchaser or as it may
direct of the Shares together with the relative share certificates;




 
4.2.2
the Disclosure Letter; and




 
4.2.3
the statutory books and Certificate of Incorporation of the Company.



4

--------------------------------------------------------------------------------


4.3 At Completion a board meeting of the Company shall be held at which:



 
4.3.1
such persons as the Purchaser may nominate shall be appointed additional
directors and company secretary with immediate effect;



4.5  Conduct pending Completion


The Vendors hereby undertake to the Purchaser that in the period prior to
Completion:



 
4.5.1
the business of the Company will be carried on as a going concern in the normal
course;




 
4.5.2
no physical assets of the Company shall be removed from the premises of the
Company save in the ordinary course of normal day to day trading;




 
4.5.3
it will use its best endeavours to maintain the trade and trade connections of
the Company;




 
4.5.4
all debts which the Company incurs in the normal course of the business will be
settled within the applicable periods of credit;




 
4.5.5
it shall promptly give to the Purchaser full details of any material changes in
the business, financial position and/or assets of the Company;




 
4.5.6
the Company shall maintain in force policies of insurance with limits of
indemnity at least equal to, and otherwise on terms no less favourable than,
those policies of insurance currently maintained by them;




 
4.5.7
no amendment shall be made to any pension arrangements;




 
4.5.8
the Company shall not:




 
(a)
enter into, modify or agree to terminate any material contract (other than in
the ordinary course of business) or incur any capital expenditure in excess of
£10,000 on any individual item;




 
(b)
appoint or employ any new employees, workers or consultants at an annual salary
or rate of remuneration in excess of £20,000;




 
(c)
alter materially, or agree to alter materially, the terms and conditions of
employment (including benefits) of any of its employees or workers, nor dismiss
any of its employees or workers and the Vendor shall not directly or indirectly
induce or endeavour to induce any of such employees or workers to terminate
their employment prior to Completion;




 
(d)
dispose of any material assets used or required for the operation of the
business of the Company (otherwise than in the ordinary course of business) or
enter into any other transaction otherwise than in the ordinary course of
business;



5

--------------------------------------------------------------------------------



 
(e)
create any Encumbrance over any of its assets or its undertaking nor, otherwise
than in the ordinary course of business, give any guarantees or indemnities in
respect of any third party;




 
(f)
institute, settle or agree to settle any legal proceedings relating to the
business of the Company, save for debt collection in the ordinary course of
business;




 
(g)
grant or modify or agree to terminate any rights or enter into any agreement
relating to Intellectual Property or otherwise permit any of its rights relating
to Intellectual Property to lapse;




 
(h)
incur any liabilities to any of the Vendors and none of the Vendors shall incur
any liabilities to the Company, other than trading liabilities incurred in the
ordinary course of business; or



provided that the Vendors and the Company shall be entitled to do any of the
things specified in sub-clause 4.5.8 with the prior written consent of the
Purchaser.


5 Warranties by the Vendors


5.1
The Vendors severally warrant to the Purchaser that, save as disclosed in the
Disclosure Letter, the Warranties set out in Schedule 2 are true and accurate in
all material respects and that all facts contained in the Disclosure Letter are
true and there are no material facts known to the Vendors which are inconsistent
with any Warranty and which have not been disclosed by the Vendors in the
Disclosure Letter. The Vendors shall have no liability to the extent that the
circumstances, facts or events giving rise to any claim are set out or referred
to in or annexed to this Agreement or the Disclosure Letter.



5.2
Each of the Warranties is without prejudice to any other Warranty.



5.3
The rights and remedies of the Purchaser in respect of any breach of the
Warranties shall not be affected by completion of the purchase of the Shares, by
any failure to exercise or delay in exercising any right or remedy unless a
specific and duly authorised written waiver or release shall have been given by
the Purchaser.



5.4
The Vendors shall have no liability in respect of any claims in respect of the
Warranties unless the total loss sustained in respect of all of those claims
(when aggregated with any losses sustained any under previous claims) shall
exceed £75,000 and in computing such aggregate, any claim under which the loss
sustained does not exceed £5,000 shall be ignored.



5.5
The Purchaser shall not make any claim in respect of the Warranties against the
Vendors unless made in writing in reasonably detailed form within twelve months
after the Completion Date, except in the case of fraud.



5.6
The aggregate liability of the Vendors in respect of all claims in respect of
the Warranties shall not in any event exceed £350,000.



6

--------------------------------------------------------------------------------


5.7
The Vendors shall be under no liability in respect of any matters resulting from
a change in accounting or in Taxation policy or practice of the Purchaser or any
Company including the method of submission of Taxation returns introduced, or
the making of any claim, election, surrender, disclaimer notice or consent,
since or having effect after Completion.



5.8
If the Purchaser or any Company shall receive any claim ("a Third Party Claim")
which shall be made by a third party against any Company, which might constitute
or give rise to a liability pursuant to this Agreement, the Purchaser shall
(subject to being indemnified and secured to its reasonable satisfaction against
all reasonable costs and expenses for which it or any Company may become
liable):



5.9.1  take such action as the Vendors may reasonably request to avoid, dispute,
resist, appeal, compromise or defend or mitigate any such Third Party Claims;


5.9.2 not make any admission of or settle or compromise any liability which the
Company may have in relation to the Third Party claim without the prior written
consent of the Vendors, such consent not to be unreasonably withheld or delayed;


5.9
The Purchaser acknowledges that it is entering into this Agreement in reliance
on no warranty, representation or undertaking save as specifically set out in
this Agreement.



5.10
The amount of any successful claim against the Vendors shall be deemed to
constitute a reduction in the Consideration.

 
6 Warranties by the Purchaser


6 The Purchaser warrants to the Vendors that:



 
6.1
The Purchaser will prior to the issue of the Consideration Shares duly authorise
the issue of the Consideration Shares;




 
6.2
The Purchaser is an corporation duly organised and validly existing and in good
standing under the laws of the State of Delaware and has power and authority and
all material licences and permits necessary to carry on its business and to own
its assets. The Purchaser has all requisite legal and corporate power, and has
taken all requisite corporate action to execute and deliver this Agreement and
to carry out and perform all of its obligations under this Agreement and will by
the relevant issue date have taken all requisite corporate action necessary to
issue the Consideration Shares to be issued on such issue date in accordance
with this Agreement. This Agreement constitutes the legal, valid and binding
obligations of the Purchaser, enforceable in accordance with its terms, except
(i) as may be limited by applicable bankruptcy, insolvency or similar laws
relating to or affecting the enforcement of creditors' rights generally and (ii)
as limited by equitable principles generally. The execution and delivery of this
Agreement does not, and the performance of this Agreement and the compliance
with the provisions hereof, and the issue of the Consideration Shares by the
Purchaser will not conflict with, or result in a breach or violation of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any lien pursuant to the terms of, the Certificate
Incorporation or Bylaws of the Purchaser or any indenture, mortgage, lease or
other material agreement or instrument of the Purchaser or so far as it is aware
but without prejudice to any other provision of this Agreement any statute, law,
rule or regulation or any state or federal order, judgement or decree.



7

--------------------------------------------------------------------------------



 
6.3
The Consideration Shares, when issued in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable. The issue and
delivery of the Consideration Shares is not subject to pre-emptive or any other
similar rights of the stockholders of the Purchaser or any liens of
encumbrances. The issue and delivery of the Consideration Shares and the
compliance by the Purchaser with its obligations under this Agreement will be in
compliance with the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder and the Securities Exchange Act of 1934 as
amended and the rules and regulations promulgated thereunder and with the rules
and regulations of any stock market on which its common stock may be listed.




 
6.4
No consent, approval, order or authorisation of, or registration, qualification,
designation, declaration or filing with, any federal, state, local, governmental
authority inside or outside the United States of America on the part of the
Purchaser is required in connection with the consummation of the transactions
contemplated by this Agreement;




 
6.5
The Purchaser shall use its best endeavours to arrange for the registration with
the SEC of the Consideration Shares in a timely fashion; and




 
6.6
The Purchaser has done and will do all such things, and has not failed to do and
will not omit to do anything, including, without limitation, in relation to
compliance with filing and other duties under the Securities and Exchange Act
1934 and rules and regulations thereunder, as may be necessary to enable the
Purchaser to comply with its obligations under this Agreement and to enable the
issue and delivery and sale of the Consideration Shares in accordance with the
Agreement.



7 Restrictive Agreement


7 For the purpose of assuring to the Purchaser the full benefit of the business
and goodwill of the Company, each of the Vendors undertakes by way of further
consideration for the obligations of the Purchaser under this Agreement as
separate and independent agreements that the Vendors, other than as required by
applicable law and regulations, will not:


7.1 at any time after the Completion Date disclose to any person or itself use
for any purpose, and shall use all reasonable endeavours to prevent the
publication or disclosure of, any information concerning the business, accounts
or finances of the Company or any of its clients' or customers' transactions or
affairs which may, or may have, come to the Vendor’s knowledge;


8

--------------------------------------------------------------------------------


7.2 for a period of two years after the Completion Date either on the Vendor’s
own account or for any other person directly or indirectly solicit, interfere
with or endeavour to entice away from the Company any person who to the Vendor’s
knowledge is now or has during the twelve months preceding the date of this
Agreement been a client, customer or employee of, or in the habit of dealing
with, the Company.
 
8 General


8.1 Other than as required by applicable law or regulations, no announcement of
any kind shall be made in respect of the subject matter of this Agreement unless
specifically agreed between the parties. Any announcement by either party shall
in any event be issued only after prior consultation with the other party.


8.2 This Agreement shall be binding upon each party's successors and assigns and
personal representatives (as the case may be) but none of the rights of the
parties under this Agreement or the Warranties may be assigned or transferred.


8.3 Save where expressly otherwise provided, all expenses incurred by or on
behalf of the parties, including all fees or agents, representatives,
solicitors, accountants and actuaries employed by any of them in connection with
the negotiation, preparation or execution of this Agreement shall be borne
solely by the party who incurred the liability and the Company shall not have
any liability in respect of them.


8.4 Time shall be of the essence of this Agreement, both as regards the dates
and periods specifically mentioned and as to any dates and periods which may by
agreement in writing between or on behalf of the Vendors and the Purchaser be
substituted for them.


8.5 Any notice required to be given by any of the parties under this Agreement
may be sent by first class post (or air mail if overseas) to the address of the
addressee as set out in this Agreement or to such other address as the addressee
may from time to time have notified for the purpose of this clause.
Communications sent by airmail postage shall be deemed to have been received six
Business Days after posting with all applicable postage prepaid. In proving
service by post it shall only be necessary to prove that the communication was
contained in an envelope which was duly addressed and posted, with all
applicable postage prepaid, in accordance with this clause.


8.6 The Purchaser hereby irrevocably appoints the Purchaser’s Solicitors as its
agent for service of process in England in relation to any matter arising out of
this Agreement or any other agreement or undertaking entered into pursuant to or
in connection with this Agreement.


8.7 This Agreement shall be governed by English law and the parties hereby
submit to the non-exclusive jurisdiction of the English courts.


9

--------------------------------------------------------------------------------




AS WITNESS the hands of the parties hereto or their duly authorised
representatives on the date set out above.
 
 
   
SIGNED ON BEHALF OF
AUTO DATA NETWORK INC
(on behalf of all of the Vendors)  
By: /s/   

--------------------------------------------------------------------------------

     
SIGNED ON BEHALF OF
AFTERSOFT GROUP, INC. 
By: /s/     

--------------------------------------------------------------------------------


10

--------------------------------------------------------------------------------




SCHEDULE 1




Details of DEALER SOFTWARE AND SERVICES LIMITED


 
Company number: 
03859570
   
Date of incorporation: 
15th October, 1999
       
Registered office:
Savannah House
 
11-12 Charles II St
 
London, SW1Y 4QU
 
United Kingdom
   
Directors:
Auto Data Network Inc
   
Secretary: 
Sterling FCS Limited
       
Subsidiaries:
 None
   
Assets :
 3,333 Ordinary A Shares of DCS Automotive Limited


11

--------------------------------------------------------------------------------



 
SCHEDULE 2


Warranties
 
1.
Corporate Matters




 
1.1
The information relating to the Company contained in Schedule 1 is true.



 
1.2
The Shares constitute the entire issued and allotted share capital of the
Company (other than shares owned by the Purchaser, if any).




 
1.3
There are no agreements or arrangements in force, other than this Agreement,
which grant to any person the right to call for the issue, allotment or transfer
of any share or loan capital of the Company.




 
1.4
Save for immaterial errors the register of members and other statutory books of
the Company have been properly kept and contain an accurate and complete record
of the matters with which they should deal; and no notice or allegation, that
any of them is incorrect or should be rectified, has been received.




 
1.5
All returns, particulars, resolutions and documents required by the Companies
Act 1985 to be filed with the Registrar of Companies in respect of the Company
have been duly filed and were correct.

 
2.
Accounting Matters



 
 
All the accounts, books, ledgers, and other financial records of the Company are
in its possession and have been maintained.

 
3.
Financial Matters




 
3.1
The Company has no capital commitments outstanding.




 
3.2
The Company has not paid or declared any dividend or made any other payment
which is, or is treated as, a distribution for the purposes of ICTA Part VI and
Chapter II.




 
3.3
The Company has not repaid, or become liable to repay, any indebtedness in
advance of its stated maturity.




 
3.4
There are no liabilities (including contingent liabilities) which are
outstanding on the part of the Company other than those incurred in the ordinary
course of trading.



12

--------------------------------------------------------------------------------



 
3.5
None of the facilities available to the Company is dependent on the guarantee or
indemnity of, or any security provided by, a third party.




 
3.6
There is not now outstanding in respect of the Company any guarantee, or
agreement for indemnity or for suretyship, given by, or for the accommodation
of, the Company.




 
3.7
The amounts now due from debtors will be recoverable in full in the ordinary
course of business, and in any event not later than twelve weeks from the date
of this Agreement.




 
3.8
There is not now outstanding in respect of the Company any guarantee, or
agreement for indemnity or for suretyship, given by, or for the accommodation
of, the Company.

 

4.
Taxation Matters

 

 
4.1
All returns, computations and payments which should be, or should have been,
made by the Company for any Taxation purpose have been made within the requisite
periods and are up-to-date, correct and on a proper basis and none of them is,
or is likely to be, the subject of any dispute with the Inland Revenue or other
Taxation authorities.




 
4.2
The Company has duly deducted and accounted for all amounts which it has been
obliged to deduct in respect of Taxation and, in particular, has properly
operated the PAYE system, by deducting tax, as required by law, from all
payments made, or treated as made, to its employees or former employees, and
accounted to the Inland Revenue for all tax so deducted and for all tax
chargeable on benefits provided for its employees or former employees.




 
4.3
The Company is not, nor will become, liable to pay, or make reimbursement or
indemnity in respect of, any Taxation (or amounts corresponding thereto) in
consequence of the failure by any other person (not being a group company) to
discharge that Taxation within any specified period or otherwise, where such
Taxation relates to a profit, income or gain, transaction, event, omission or
circumstance arising, occurring or deemed to arise or occur (whether wholly or
partly) on or prior to the date of this Agreement.




 
4.4
The Company has not incurred or is, or has become, liable to incur expenditure
which will not be wholly deductible in computing its taxable profits except for
expenditure on the acquisition of an asset to be held otherwise than as
stock-in-trade.




 
4.5
The Company has not made or agreed to make, a surrender of, or claim for, group
relief pursuant to ICTA Pt X Ch IV (group relief) or is liable to make or
entitled to receive a payment for group relief otherwise than to or from another
group company.



13

--------------------------------------------------------------------------------



 
4.6
The execution or completion of this Agreement will not result in any profit or
gain deemed to accrue to the Company for Taxation purposes.




 
4.7
The Company has not in the six years ending on the date of this Agreement
carried out, or been engaged in, any transaction or arrangement in respect of
which there may be substituted for the consideration given or received by such
Company a different consideration for Taxation purposes.




 
4.8
The Company has duly registered and is a taxable person for the purpose of value
added tax and has not applied for treatment as a member of a group.

 
5.
Trading Matters




 
5.1
The business of the Company has been continued in the ordinary and normal
course.




 
5.2
The Company is not, nor has agreed to become, a member of any joint venture,
consortium, partnership or other unincorporated association.




 
5.3
The Company is not engaged in any litigation or arbitration proceedings, as
claimant or defendant; there are no such proceedings pending or threatened,
either by or against the Company.




 
5.4
There is no dispute with any revenue or other official department in the United
Kingdom or elsewhere, in relation to the affairs of the Company, and there are
no facts which may give rise to any such dispute.




 
5.4
There are no claims pending or threatened, or capable of arising, against the
Company, by an employee or workman or third party, in respect of any accident or
injury, which are not fully covered by insurance.




 
5.5
The Company has conducted and is conducting its business in all material
respects in accordance with all applicable laws and regulations, whether of the
United Kingdom or elsewhere.




 
5.6
No power of attorney given by the Company is in force.




 
5.7
The Company is not a party to any contract or arrangement which is not of an
entirely arm's length nature.




 
5.8
There are no outstanding authorities (express or implied) by which any person
may enter into any contract or commitment to do anything on behalf of the
Company.




 
5.9
The Company is not, nor will with the lapse of time become in default in respect
of any obligation or restriction binding upon it.



14

--------------------------------------------------------------------------------


 
6
Employment Matters




 
6.1
Full particulars of the identities, dates of commencement of employment, or
appointment to office, and terms and conditions of employment of all the
employees and officers of the Company, including without limitation profit
sharing, commission or discretionary bonus arrangement have been advised to the
Purchaser.




 
6.2
The Company is not bound or accustomed to pay any monies other than in respect
of remuneration, or emoluments of employment, or pension benefits, to, or for
the benefit of, any officer or employee of the Company.




 
6.3
The Company is not under any legal or moral liability or obligation, or a party
to any ex-gratia arrangement or promise, to pay pensions, gratuities,
superannuation allowances, or the like, or otherwise to provide 'relevant
benefits' within the meaning of ICTA s 612, to or for any of its past or present
officers or employees or their dependants; and there are no retirement benefit,
or pension or death benefit, or similar schemes or arrangements in relation to,
or binding on, the Company or to which the Company contributes.

 
7.
Asset Matters




 
7.1
The Company owns and has good and marketable title to all assets purported to be
held by it.




 
7.2
The plant, machinery, equipment, vehicles and other equipment used in connection
with the business of the Company:




7.2.1
are in a good and safe state of repair and condition and satisfactory working
order and have been regularly and properly maintained;




7.2.2
are the absolute property of the Company, save for those items in respect of
which the outstanding payments do not exceed £5,000;




7.2.3
are not expected to require replacements or additions at a cost in excess of
£10,000 within six months from the date of this Agreement;




7.2.4
are all capable, and (subject to normal wear and tear) will remain capable,
throughout the respective periods of time during which they are each written
down to a nil value in the accounts of the Company (in accordance with the
normal recognised accountancy principles consistently applied prior to the date
of this Agreement), of doing the work for which they were designed or purchased.




 
7.3
All the stock-in-trade of the Company, and those of its other assets and
undertakings which are of an insurable nature, are, and have at all material
times been, insured in amounts representing their full replacement or
reinstatement value against fire and other risks normally insured against by
persons carrying on the same business as that carried on by the Company.



15

--------------------------------------------------------------------------------



 
7.4
The Company is now, and has at all material times been, adequately covered
against accident, damage, injury, third party loss (including product liability)
loss of profits and other risks normally insured against by persons carrying on
the same business as that carried on by the Company.




 
7.5
All insurances are currently in full force and effect, and nothing has been done
or omitted to be done which could make any policy or insurance void or voidable,
or which is likely to result in an increase in premium.




 
7.6
No claim is outstanding, or may be made, under any of the insurance policies and
no circumstances exist which are likely to give rise to a claim.

 
8.
Property Matters




 
8.1
The Company has good and marketable title to all of its properties which
comprise all the estate or interests of the Company in any land or premises.




 
8.2
The Company has in its possession or under its control all duly stamped deeds
and documents which are necessary to prove title to each of such properties.




 
8.3
The Company has duly and punctually performed and observed all covenants,
conditions, agreements, statutory requirements, planning consents, by-laws,
orders and regulations affecting any of such properties, and no notice of any
breach of any such matter has been received.




 
8.4
The use of each of such properties is the permitted use for the purposes of the
Town & Country Planning Acts.

 

 
8.6
Such properties have at all times been held by the Company as investments and
not trading stock.

 
9.
Intellectual Property Rights and Trade Secrets




 
9.1
All Intellectual Property rights used or acquired by the Company in connection
with its business are in full force and effect and are vested in and
beneficially owned by it.




 
9.2
No right or licence has been granted to any person by the Company to use in any
manner or to do anything which would or might otherwise infringe any of the
Intellectual Property rights referred to above; and no act has been done or
omission permitted by the Company whereby they or any of them have ceased or
might cease to be valid and enforceable.




 
9.4
The business of the Company (and of any licensee under a licence granted by the
Company) as now carried on does not and is not likely to infringe any
Intellectual Property right of any other person (or would not do so if the same
were valid) or give rise to a liability to pay compensation pursuant to the
Patents Act 1977 Sections 40 and 41 and all licences to the Company in respect
of any such Right are in full force and effect.



16

--------------------------------------------------------------------------------



 
9.5
The Company has not (otherwise than in the ordinary and normal course of
business) disclosed or permitted to be disclosed or undertaken or arranged to
disclose to any person other than the Purchaser any of its know-how, trade
secrets, confidential information, price lists or lists of customers or
suppliers.




 
9.6
The Company is not a party to any secrecy agreement or agreement which may
restrict the use of disclosure of information.




 
9.7
Nothing has been done or omitted by the Company which would enable any licensee
under a licence granted by the Company to be terminated or which in any way
constitutes a breach of terms of any licence.

 
10.
General Matters




 
10.1
So far as the Vendors are aware, all information given by the Vendors, or the
Vendors' accountants to the Purchaser, or the Purchaser's accountants relating
to the business, activities, affairs, or assets or liabilities of the Company
was, when given, and is now accurate and comprehensive in all respects.




 
10.2
To the best of the Vendors' knowledge, there are no material facts or
circumstances, in relation to the assets, business or financial condition of the
Company, which have not been fully and fairly disclosed in writing to the
Purchaser and which, if disclosed, might reasonably have been expected to affect
the decision of the Purchaser to enter into this Agreement.



17

--------------------------------------------------------------------------------


 